Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The replacement drawings, filed 05/07/21, overcome the drawing objection and have been entered.

Specification
The amendment to the specification, filed 05/25/21, indicating the application title change has been entered.

Allowable Subject Matter
Based on the most recent set of claims filed 05/07/21, Claims 21-37 & 39-43 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an artificial disc system comprising: an artificial disc comprising: a first plate including a first endplate-engaging surface having a first plurality of anchors, a first core-engaging surface positioned opposite the 
The closest prior art of record appears to be: Parsons et al. (US Patent No. 7,927,373).
Parsons et al. discloses an intervertebral disc prosthesis comprising an upper endplate and a lower endplate with a mobile core therebetween, but Parsons et al. fails to disclose the recited first, second, third and fourth groups of anchors arranged as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/JESSICA WEISS/Primary Examiner, Art Unit 3775